 



Exhibit 10.6

     
STATE OF NORTH CAROLINA
   
 
  AGREEMENT
COUNTY OF MECKLENBURG
   

     THIS AGREEMENT (this “Agreement”) is entered into as of the Effective Date
(defined below) by and between LANCE, INC., a North Carolina corporation (the
“Company”), and L. R. Gragnani, Jr. (“Gragnani”).
STATEMENT OF PURPOSE
     Gragnani has been employed by the Company for a number of years and
currently holds the position of Vice President — Information Technology/CIO. On
November 10, 1997, the Company and Gragnani entered into an Executive Severance
Agreement (the “Severance Agreement”) whereby the Company agreed to provide
Gragnani with certain benefits in the event of a termination of his employment.
In addition, also on November 10, 1997, the Company and Gragnani entered in to a
Compensation and Benefits Assurance Agreement whereby the Company agreed to
provide Gragnani with certain benefits in the event of the termination of his
employment under certain specified circumstances in connection with a Change in
Control, as defined in the Compensation and Benefits Assurance Agreement.
     The parties have agreed to terminate the employment relationship and to
resolve all issues relating to Gragnani’s employment with the Company and the
termination of that employment relationship on the terms and conditions set
forth in this Agreement.
     NOW, THEREFORE, in consideration of the Statement of Purpose and the terms
and provisions of this Agreement, the parties hereto mutually agree as follows:
     1. Definitions. As used herein, the following terms shall have the
following meanings:

  (a)   “Affiliate” with reference to the Company means any Person that directly
or indirectly is controlled by, or is under common control with, the Company,
including each subsidiary of the Company. For purposes of this definition the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.    
(b)   “Person” means any individual, corporation, association, partnership,
business trust, joint stock company, limited liability company, foundation,
trust, estate or other entity or organization of whatever nature.     (c)  
“Effective Date” with reference to this Agreement means the eighth (8th) day
following the execution of this Agreement, if not a Saturday, Sunday

 



--------------------------------------------------------------------------------



 



      or legal holiday, and if such day is a Saturday, Sunday or legal holiday,
then the first business day following such eighth (8th) day.

     2. Termination of Employment; Resignation from Offices. The Company does
hereby terminate Gragnani’s employment without cause, with said termination to
be effective as of February 14, 2007 (the “Termination Date”); however,
beginning on January 24, 2007, Gragnani will be relieved from the performance of
his regular duties and shall only be required to make himself available from
time to time, during normal business hours, as requested by the Company’s Chief
Financial Officer or his designee, to consult with Company officials on matters
related to the business of the Company. As requested by the Company, Gragnani
hereby resigns from all offices, committees and positions he holds with the
Company and its Affiliates, including but not limited to the position of Vice
President — Information Technology/CIO, with said resignation to be effective as
of the Termination Date. If requested by the Company, Gragnani will execute any
additional resignation letters, forms or other documents that acknowledge his
resignation from such employment, positions, committees and offices.
     3. Payments by the Company. The Company agrees to pay or provide Gragnani
with the following:

  (a)   Compensation and benefits to which Gragnani is otherwise entitled as an
employee of the Company at Gragnani’s current rate and status until the
Termination Date in accordance with the Company’s generally applicable policies
and procedures (because he will not be required to work normal business hours
during the period from January 24, 2007 through the Termination Date, Gragnani
agrees that salary continuation during that period shall exhaust Gragnani’s
accrued vacation entitlement);     (b)   Compensation and benefits to which
Gragnani is entitled under the Severance Agreement in accordance with the terms
of the Severance Agreement. For purposes hereof, the Company acknowledges and
agrees that the termination of Gragnani’s employment shall be considered to have
been an “involuntary Termination of Employment without Cause,” and Gragnani is
entitled to receive all payments and benefits set forth in Paragraph 4 of the
Severance Agreement. The parties agree that Gragnani is entitled to be paid
$264,600 under Paragraph 4(a) of the Severance Agreement and that Gragnani is
entitled to receive under Paragraph 4(c) of the Severance Agreement the greater
of (i) $9,299 or (ii) the actual bonus earned through the Termination Date;    
(c)   Gragnani has participated in various Company sponsored incentive plans. As
the result of the termination of his employment, he will forfeit certain
unvested benefits under the 2003 Long—Term Incentive Plan for Officers and the
2004 Long-Term Incentive Plan for Officers and will forfeit all benefits
(because none are vested) under the 2005 Long-Term Incentive Plan for Officers,
the 2006 Five-Year Performance Equity Plan for Officers and Senior Managers and
the 2006 Three-Year Incentive Plan for Officers. As additional consideration for
the execution of this Agreement and in satisfaction of any claim to the unvested
benefits under the 2003

2



--------------------------------------------------------------------------------



 



      Long-Term Incentive Plan for Officers (the stock options and restricted
stock which would have become vested in April of 2007) and in satisfaction of
all of his rights (whether vested or unvested) under all of the 2004, 2005 and
2006 incentive plans referenced above, the Company agrees to pay Gragnani the
sum of $128,500;     (d)   Gragnani has participated in various other Company
sponsored benefit plans including the Compensation Deferral and Benefit
Restoration Plan, Profit-Sharing and 401(k) Retirement Savings Plan, the
Employee Stock Purchase Plan and other Long-Term Incentive Plans. All of
Gragnani’s vested interests in any benefit plan in which he had vested interests
as of the Termination Date (except the 2004 Long-Term Incentive Plan for
Officers referenced in Paragraph 3(c) above) shall be paid when and as provided
in, and otherwise subject to, the terms, provisions and conditions of the
applicable plans, and nothing in this Agreement shall modify or override the
terms, provisions or conditions of those plans;     (e)   In the event that
Gragnani elects to continue his medical insurance coverage under COBRA, the
Company will pay the COBRA premium (except for the amount of the group insurance
premium that the Company’s employees must customarily contribute from time to
time for similar coverage, until the earlier of (i) February 13, 2008 or
(ii) the date Gragnani becomes eligible for medical insurance coverage under a
successor employer’s plan;     (f)   The Company will provide Gragnani with
90 days of outplacement services through a vendor to be identified and paid by
the Company. The outplacement will begin on a date chosen by Gragnani no later
than ninety (90) days from the Effective Date;     (g)   The Company will sell
Gragnani the automobile used by him in connection with his employment for
$20,000 which represents a discount off the retail value of such vehicle.

     4. Termination of Compensation and Benefits Assurance Agreement and all
Other Benefits Not Specified in this Agreement. It is agreed that this Agreement
is not being entered into in connection with a Change in Control, that Gragnani
is not entitled to receive any compensation or benefits under the Compensation
and Benefits Assurance Agreement, that the Compensation and Benefits Assurance
Agreement is hereby terminated and that neither party has any further rights and
obligations thereunder. The Company and Gragnani acknowledge and agree that all
other benefits and perquisites related to or resulting from Gragnani’s
employment and positions with the Company and its Affiliates, which are not
described and provided for in this Agreement, terminate on the Termination Date,
and that the Company has no further obligations with respect thereto.
     5. Confidential Information and Company Property. Gragnani acknowledges
that by reason of Gragnani’s employment by the Company, Gragnani has had access
to certain Company “Trade Secrets” (as defined in the North Carolina Trade
Secrets Protection Act,

3



--------------------------------------------------------------------------------



 



N.C.G.S. §66-152) and confidential Company information relating to the business
of the Company (collectively “Confidential Information”). Gragnani agrees that
he shall not directly or indirectly use, reveal, disclose or remove from the
Company’s premises Confidential Information or material containing Confidential
Information, without the prior written consent of the Company. In addition,
Gragnani represents that he has returned to the Company all property of the
Company which was in his possession.
     6. Employment Taxes and Withholdings. Gragnani acknowledges and agrees that
the Company shall withhold from the payments and benefits described in this
Agreement all taxes, including income and employment taxes, required to be so
deducted or withheld under applicable law.
     7. Confidentiality of this Agreement; Employment Reference. Gragnani shall
not at any time, directly or indirectly, discuss with or disclose to anyone
(other than to members of his immediate family, his attorneys, his tax advisors
and the appropriate taxing authorities or as otherwise required by law,
hereinafter “Qualified Persons”) the terms of this Agreement, including the
amounts payable hereunder. If any person asks about the above matters, he will
simply say that all issues relating to his employment have been resolved.
Gragnani further agrees that he will refrain from making derogatory comments
about the Company or its agents or Affiliates. The Company agrees that the
Company and its officers and managers will likewise refrain from making
derogatory comments about Gragnani. The Company further agrees that if any
person makes inquiry concerning Gragnani, the Company will advise such person
only as to the dates of Gragnani’s employment with the Company and the positions
held.
     8. Release of the Company. Gragnani, on behalf of himself and his heirs,
personal representatives, successors and assigns, hereby releases and forever
discharges the Company and its Affiliates, and each and every one of their
respective present and former shareholders, directors, officers, employees and
agents, and each of their respective successors and assigns, from and against
any and all claims, demands, actions, causes of action, damages, costs and
expenses, including without limitation all “Employment-Related Claims,” which
Gragnani now has or may have by reason of any thing occurring, done or omitted
to be done prior to the Effective Date of this Agreement; provided, however,
this release shall not apply to any claims that Gragnani may have for the
payments or benefits expressly provided for Gragnani or otherwise specifically
referred to in this Agreement. For purposes of this Agreement,
“Employment-Related Claims” means all rights and claims Gragnani has or may
have:

  (i)   related to his employment by or status as an employee of the Company or
any of its Affiliates or the termination of that employment or status or to any
employment practices and policies of the Company, or its Affiliates;     (ii)  
related to any of the incentive plans referenced in Paragraph 3(c) above; and  
  (iii)   under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).

4



--------------------------------------------------------------------------------



 



     9. Special ADEA Waiver Acknowledgements. GRAGNANI ACKNOWLEDGES AND AGREES
THAT HE HAS READ THIS AGREEMENT IN ITS ENTIRETY AND THAT THIS AGREEMENT CONTAINS
A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING RIGHTS AND CLAIMS
ARISING UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS
AMENDED (“ADEA”). GRAGNANI FURTHER ACKNOWLEDGES AND AGREES THAT:

  (a)   THIS AGREEMENT DOES NOT RELEASE, WAIVE OR DISCHARGE ANY RIGHTS OR CLAIMS
THAT MAY ARISE AFTER THE EFFECTIVE DATE OF THIS AGREEMENT;     (b)   HE IS
ENTERING INTO THIS AGREEMENT AND RELEASING, WAIVING AND DISCHARGING RIGHTS OR
CLAIMS ONLY IN EXCHANGE FOR CONSIDERATION THAT HE IS NOT ALREADY ENTITLED TO
RECEIVE;     (c)   HE HAS BEEN ADVISED, AND IS BEING ADVISED IN THIS AGREEMENT,
TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS AGREEMENT;     (d)   HE HAS
BEEN ADVISED, AND IS BEING ADVISED IN THIS AGREEMENT, THAT HE HAS UP TO
TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT AND TO DELIVER (OR
CAUSE TO BE DELIVERED) THIS AGREEMENT TO EARL D. LEAKE, VICE PRESIDENT OF HUMAN
RESOURCES, AND THAT IF HE EXECUTES THIS AGREEMENT PRIOR TO THE EXPIRATION OF THE
TWENTY-ONE (21) DAY PERIOD, THEN HE EXPRESSLY WAIVES HIS RIGHTS WITH RESPECT TO
THE REMAINING TIME, AND THAT THE AGREEMENT WILL BECOME EFFECTIVE THE EIGHTH DAY
AFTER HE SIGNS IT AS REFERENCED IN PARAGRAPH 9(e) BELOW; AND     (e)   HE IS
AWARE THAT HE MAY REVOKE THIS AGREEMENT AT ANY TIME WITHIN SEVEN (7) DAYS AFTER
THE DAY HE SIGNS THIS AGREEMENT AND THAT THIS AGREEMENT WILL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE EIGHTH DAY AFTER THE DATE THIS AGREEMENT IS
SIGNED, ON WHICH DAY, THE EFFECTIVE DATE, THIS AGREEMENT WILL AUTOMATICALLY
BECOME EFFECTIVE UNLESS PREVIOUSLY REVOKED WITHIN THAT SEVEN-DAY PERIOD. HE IS
ALSO AWARE THAT TO AFFECT A REVOCATION, HE MAY, WITHIN THE SEVEN-DAY PERIOD
DELIVER (OR CAUSE TO BE DELIVERED) TO EARL D. LEAKE, VICE PRESIDENT OF HUMAN
RESOURCES, NOTICE OF HIS REVOCATION OF THIS AGREEMENT NO LATER THAN 5:00 P.M.
EASTERN TIME ON THE SEVENTH (7TH) DAY FOLLOWING HIS EXECUTION OF THIS AGREEMENT.

5



--------------------------------------------------------------------------------



 



     10. Applicable Law. This Agreement is made and executed with the intention
that the construction, interpretation and validity hereof shall be determined in
accordance with and governed by the laws of the State of North Carolina.
     11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns. This Agreement shall be
binding upon and inure to the benefit of Gragnani, his heirs, executors and
administrators.
     12. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
cancels all prior or contemporaneous oral or written agreements and
understandings between them with respect to the subject matter hereof.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its duly authorized officer on the execution date indicated below, and Gragnani
has hereunto set his hand and seal on the execution date indicated below.

         
 
  LANCE, INC.
 
       
 
  By   s/ Earl D. Leake
 
       
 
      Earl D. Leake
Vice President of Human Resources
 
       
 
  Execution Date: 1/24/07
 
       
 
  s/ Louis R. Gragnani, Jr.
 
   
 
  L. R. Gragnani, Jr.
 
       
 
  Execution Date: 1/31/07

6